Title: To Thomas Jefferson from Daniel Carroll, 12 December 1791
From: Carroll, Daniel
To: Jefferson, Thomas



Sir
George Town Decr. 12th. 1791

I do myself the honor of transmitting herewith, a copy of the Act, passed last Saturday, by the General Assembly, entitled an Act concerning the Territory of Columbia and the City of Washington. It is not from a certified copy. I believe however correct. The Bill propos’d that the Willfull shou’d be under the same circumstances with the Minors &ca. but it was thought proper in that case to proceed by condemnation as in the Law. This was the most essential alteration.—I am Sir with great respect yr most obt. & Hble Sert.,

Danl. Carroll


P.S. The Law passd finally on Saturday, but time wou’d not allow to gett a Copy with the last endorsement by the Clerk.

